Citation Nr: 0524440	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  99-22 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of an arthrotomy of the left 
elbow with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty included the period from May 1962 
to May 1965.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In September 2003, the Board remanded the issue for further 
development.  


FINDING OF FACT

The veteran's service-connected left elbow is characterized 
by pronation from 0 to 25 degrees; there is no limitation of 
forearm flexion to 55 degrees and no limitation of forearm 
extension to 100 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected left elbow have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
Diagnostic Codes 5003, 5010, 5213 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
May 2004 VCAA letter, the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the May 2004 VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the May 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left elbow warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected left elbow has been rated by 
the RO under the provisions of Diagnostic Codes 5010 and 
5213.  Diagnostic Code 5010 provides that traumatic arthritis 
is rated as degenerative arthritis under the rating schedule.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The record shows that the veteran is right handed.  
Diagnostic Code 5213, which governs impairment of supination 
and pronation, provides that a 20 percent evaluation is 
assignable for motion of the minor hand lost beyond last 
quarter of arc, the hand does not approach full pronation, or 
motion of the minor hand lost beyond middle of arc, or the 
minor hand fixed near the middle of the arc or moderate 
pronation, or the minor hand fixed in full pronation.  A 30 
percent evaluation is assignable for the minor hand fixed in 
supination or hyperpronation. 38 C.F.R. § 4.71a, Diagnostic 
Code 5213.  The standard ranges of motion of forearm 
pronation are 0 degrees to 80 degrees.  38 C.F.R. § 4.71, 
Plate I.

Service connection has been in effect for the veteran's left 
elbow disability since July 1969.  VA examinations reflect 
that the veteran had had surgical repair of the left elbow in 
1964.  VA x-ray and treatment records from the 1990s showed 
the veteran's left elbow had arthritic changes and a well 
healed surgical scar.  

During a November 1999 VA examination, the veteran complained 
that he had intermittent episodes of elbow pain, primarily 
with increased activity.  Physical examination revealed that 
the veteran's range of motion of the left elbow was within 
normal limits in extension, pronation, and supination.  He 
lacked about 10 degrees of full flexion and he had a well 
healed posterior lateral scar that was slightly tender to 
palpation.  The impression was status post fracture, left 
elbow.  In a May 2001 rating decision, the RO increased the 
rating assigned for the veteran's service-connected left 
elbow to 10 percent under Diagnostic Code 5010.  

A July 2001 x-ray showed the veteran had early degenerative 
joint disease of the left elbow.  During a July 2001 VA 
examination, the veteran complained that he was unable to 
straighten his left elbow completely, had pain when trying to 
do so, and was somewhat impaired in lifting and carrying 
things with his left elbow.  Upon physical examination of the 
left elbow, there was a barely visible scar, that was not 
fixed and had no functional significance.  The examiner 
reported that the veteran had obvious impairment of extension 
in the left elbow.  Range of motion studies showed that left 
elbow extension was -28 degrees and flexion was 28 to 
123 degrees.  

The veteran was afforded another VA examination in July 2002.  
The veteran reported that he has lost range of motion of his 
left elbow and it was attempting to lock on him.  The veteran 
indicated that he lost the ability to flex his left elbow.  
The veteran stated that he had chronic pain described as a 
dull ache in his elbow and had numbness at the left elbow 
down to the hand and wrist.  He also stated that his left 
elbow was weak, and if he lifted coffee with his left hand, 
he would develop pain and weakness and subsequently drop it.  
He reported stiffness, intermittent swelling, heat, redness, 
instability, locking, and fatigability.  During a flare-up, 
the veteran admitted to severity of pain on a scale of 4-7 
with 7 being the worst possible pain.  Frequency was daily, 
duration was all day.  The veteran indicated that he retired 
regularly from his job in 1996.  Physical examination 
revealed that the veteran kept his left elbow flexed at 
approximately an 80-90 degree angle as he stated he preferred 
to keep it in this position as it caused less pain.  There 
was a surgical scar that was approximately 7 cm that was 
faint and well healed.  The veteran did have some pain to 
palpation of the area in the region of the olecranon bursa.  
The veteran exhibited grimacing motions, as well as pain on 
flexion and extension and when the veteran did pronation and 
supination of his left upper extremity.  The diagnosis was 
fracture of the left elbow with arthrotomy in 1964, residuals 
of decreased range of motion with noticeable deficit of 
incomplete extension, pain with movement, and paresthesias of 
the left upper extremity.  An accompanying MRI of the left 
elbow showed underlying osteoarthritic changes with evidence 
of loose body and medial epicondylitis, an x-ray showed some 
small bone fragments were present in the upper condylar 
regions that could be the result of old trauma.  Range of 
motion study showed the veteran had -30 degrees of extension 
in the left elbow and flexion was 30 to 130 degrees.  
Supination of the forearm was 0 to 80 degrees and pronation 
was 0 to 25 degrees.  A December 2004 rating decision 
increased the veteran's service-connected left elbow to 20 
percent disabling.  

The medical evidence does not demonstrate that the veteran is 
entitled to a rating higher than 20 percent.  The veteran's 
pronation was 0 to 25 degrees, which under Diagnostic Code 
5213 only satisfies the requirement for a 20 percent rating 
for motion lost beyond the middle of the arc.  There is no 
indication that the veteran's hand fixed in supination or 
hyperpronation to meet the next higher rating of 30 percent.  
The veteran did not have limitation of flexion of the forearm 
limited to 55 degrees and did not have extension limited to 
100 degrees under Diagnostic Codes 5206 and 5207 to meet the 
next higher rating of 30 percent.  The Board need not 
consider Diagnostic Code 5003 for degenerative arthritis as 
the highest rating under this code is 20 percent and the 
veteran already has been afforded a 20 percent rating.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Although 
the Board acknowledges that the veteran's representative has 
argued this point, an evaluation in excess of 20 percent is 
also not assignable under 38 C.F.R. §§ 4.40, 4.45, as 
interpreted in DeLuca, 8 Vet. App. at 202, because there is 
no indication that, during VA examinations, pain limited the 
veteran's ability to function to an extent greater than was 
shown during range of motion testing.
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied.  



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


